Case: 09-50903     Document: 00511205613          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 09-50903
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARIO REYES-BURGOS, also known as Mario Burgos,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-1363-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        Mario Reyes-Burgos appeals the sentence imposed following his guilty plea
conviction for illegal reentry following deportation in violation of 8 U.S.C. § 1326.
Reyes-Burgos contends that his within-guidelines sentence was unreasonable
because the district court failed to consider the unwarranted sentencing
disparity that exists between defendants sentenced in the Western District of
Texas, which does not have a fast-track program, and defendants sentenced in



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50903    Document: 00511205613 Page: 2        Date Filed: 08/17/2010
                                 No. 09-50903

districts that do have such a program.       He concedes that his argument is
foreclosed by circuit precedent but seeks to preserve the issue for further review.
      As Reyes-Burgos concedes, his argument is foreclosed by United States v.
Gomez-Herrera, 523 F.3d 554, 563 (5th Cir. 2008), where we held that the
disparity caused by fast-track programs is not “unwarranted” and does not
provide grounds for a sentence reduction.       Accordingly, the district court’s
judgment is AFFIRMED.




                                        2